PER CURIAM.
In this appeal from the summary denial of his motion for postconviction relief, appellant contends we should grant relief because the trial court, based solely on a finding that appellant violated his probation, bumped his recommended guidelines sentence up more than one cell. His failure to seek appellate review of such an error precluded the trial court from consideration of the issue. Affirmed. Rowe v. State, 496 So.2d 857 (Fla. 2d DCA 1986).
DANAHY, C.J., and CAMPBELL and HALL, JJ., concur.